Citation Nr: 1236927	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-41 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchiectasis.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for right salpingo-oophorectomy with chronic pain due to pelvic abdominal adhesions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to June 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision which denied, in part, the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned at the RO in April 2006.  The Board remanded the appeal for additional development in August 2007 and August 2011.  

By rating action in September 2012, the RO granted service connection for a major depressive disorder and assigned staged ratings of 30, 50, and 70 percent; effective from December 4, 2004, May 23, 2006, and September 30, 2011, respectively.  The Veteran and her representative were notified of this decision and did not express dissatisfaction with the ratings assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  

In light of the medical opinion rendered on the September 2011 VA gynecological examination concerning the etiology of the Veteran's post-service total hysterectomy, the Board finds that a claim of service connection for an additional gynecological disorder has been reasonably raised by the record and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disorder, including bronchiectasis that is related to service.  

2.  The Veteran is not shown to have any additional disability associated with her right salpingo-oophorectomy, which occurred in the 1980's.  

3.  The current rating criteria do not provide for a compensable evaluation for removal of one ovary, after 3 months have passed since the surgery.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a respiratory disorder due to disease or injury which was incurred in or aggravated by service, nor may any claimed bronchiectasis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for right salpingo-oophorectomy with chronic pain due to pelvic abdominal adhesions are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.116, Part 4, Diagnostic Code 7619 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January, February, April 2005 and August 2007.  Although the most recent letter was not sent prior to initial adjudication of her claim, this is not prejudicial to the Veteran, as the claims were readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in August 2012.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in August 2006.  At the hearing, the Veteran testified that she was treated for respiratory problems on several occasions over a three month period at Ft. Gordon, Georgia (as a dependent) shortly after she was discharged from service in June 1980.  In this regard, VA attempted to obtain records from the Department of the Army and from the National Personnel Records Center (NPRC), but was informed in August 2011 and January 2012, respectively that there were no records at either facility.  Under the circumstances, the Board finds that any further attempts to obtain the alleged records would be futile.  

Concerning the November 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior determinations, he asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim concerning a respiratory disorder, and symptoms of the right salpingo-oophorectomy.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating (1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and bronchiectasis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Respiratory Disorder

The Veteran contends that she was treated for chronic chest pains and shortness of breath on numerous occasions in service and has had chronic respiratory problems ever since.  The Veteran testified that she has been treated by a private doctor for chronic respiratory problems, including bronchitis since service.  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Historically, the service treatment records (STRs) showed that the Veteran was seen for chest pains and shortness of breath on several occasions in service in September and October 1979.  When seen initially, the Veteran reported that her symptoms had been present for about five days and occurred when running.  On examination, there was some chest point tenderness, her lungs were clear to auscultation and a chest x-ray study was negative.  The initial assessment by a medic included bronchitis and costochrondritis.  She was seen the following day complaining of chest pains after running a mile.  Other than some chest point tenderness, no pertinent abnormalities were noted.  The assessment was costochrondritis.  When seen three days later, the Veteran complained of chest pains, congestion, shortness of breath, sore throat, a cough and a runny nose for the past week.  The clinical findings included reddened pharynx, left post cervical node tenderness, nasal mucosa and draining.  Her chest was clear to auscultation and there was some tenderness on the left sternal border.  The assessment by a physician was upper respiratory disorder and costochondritis.  

When seen a week later in October 1979, the Veteran reported mid-sternal chest pain radiating into her shoulders and said that it sometimes hurt on deep breathing.  A chest x-ray study was negative and her lungs were clear.  The assessment was costochondritis.  When seen at the emergency room a few days later, the Veteran reported chest pains radiating down her left arm for two weeks.  On examination, chest sounds were clear, bilaterally, and she was encouraged to stop smoking.  A treatment record two days later noted that the Veteran's profile (light duty restriction) had expired and that she had returned for a new one.  Other than slight tenderness at the left costochondral junction, no pertinent abnormalities were noted.  The assessment was mild costochondritis.  The examining physician commented that there was a "large amount of secondary gain."  All medications were discontinued, the Veteran was told to stop smoking and she was returned to full duty.  The STRs showed that the Veteran was seen two more times for chest pains and shortness of breath in October 1979.  Other than some chest point tenderness, no pertinent abnormalities were noted on either occasion.  

Concerning the STRs, while the records included a single assessment of bronchitis, that opinion was rendered by a medic without out benefit of any diagnostic testing.  Moreover, when evaluated by a physician a few days later, the assessment was upper respiratory infection.  It is also significant to note that all of the Veteran's chest x-ray studies in service were negative.  Given the absence of any diagnostic testing for bronchitis in service, and the fact that the assessments by the only two physicians who evaluated the Veteran for her symptoms in service did not diagnose or otherwise suggest that the Veteran had bronchitis or a chronic respiratory disorder, the Board considers the accuracy of the bronchitis assessment to be questionable.  

When initially examined by VA in July 2005, the Veteran reported that she had a chronic productive cough and was diagnosed with bronchiectasis in service, and that she has had chronic symptoms ever since.  The examiner noted that while the Veteran had dyspnea with exertion, she also had a 31 year history of smoking a pack a day.  On examination, the Veteran's lungs were clear to auscultation and percussion and there was no evidence of cor pulmonale or pulmonary hypertension.  The diagnosis was bronchiectasis.  

A pulmonary function study conducted on the same day as the VA examination in July 2005, was within normal limits.  However, the test results were not mentioned in the VA examination report.  

The Board remanded the appeal for additional development in August 2007.  For various reasons, not all of the requested development was accomplished, and the Board remanded the appeal again in August 2011, to attempt to obtain all available treatment records and for a VA examination.  

As indicated above, negative responses were received from the Department of the Army and the NPRC concerning the Veteran's reported treatment at Ft. Gordon, in 1980.  The AMC obtained all of the Veteran's VA treatment records and associated them with the claims file.  Those records showed that the Veteran was treated for various maladies on numerous occasions from January 2005 to August 2011.  However, the records did not show any complaints or abnormalities referable to any respiratory problems.  In fact, the few reports that did describe the Veteran's respiratory status, showed that her lungs were clear and that she had no respiratory symptoms or any pertinent abnormalities.  

Similarly, the clinical and diagnostic findings on VA respiratory examination in September 2011 were entirely negative and showed no evidence of any pulmonary abnormalities.  A chest x-ray study showed no significant findings, and a spirometry study showed no evidence of obstruction, restriction or significant change in air flow on bronchodilator.  There was no evidence of cor pulmonale or pulmonary hypertension.  The diagnosis was normal lung function.  

While the Board acknowledges that the Veteran was seen in service for shortness of breath with exertion and had a single episode of an URI, and a medic initially considered bronchitis could account for the Veteran's complaints, the STR's did not include any diagnostic studies confirming the presence of a chronic respiratory disorder and they show that her URI resolved without residual disability.  This is evidenced by the absence of any further treatment in service, or any objective findings of a current respiratory disorder.  While the Veteran alleges that she has been treated for chronic respiratory problems by her private doctor since service, she had not provided VA with any medical reports or objective evidence of any such treatment or any evidence showing that she has a respiratory disorder at present.  

Service connection requires evidence of a current disability that is shown to be incurred in service or proximately due to, aggravated by, or the result of a service-connected condition.  Here, the greater weight of the evidence does not show that the Veteran has a respiratory disorder at present.  The issue in this case does not involve a simple diagnosis, and the Veteran is not competent to provide more than simple medical observations.  Since she is not shown to have the expertise to provide a complex medical opinion regarding the etiology of her alleged symptoms, or to diagnose a respiratory disorder, her contentions in this regard are not probative.  

In this case, while the Veteran may believe that she has a respiratory disorder that is related to service, she has not provided any competent evidence to substantiate that claim.  As there is no competent medical evidence of a chronic respiratory disorder in service or at present, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Right Salpingo-Oophorectomy 

Historically, the STRs showed that the Veteran was seen for pelvic pain on several occasions in service and underwent laparotomy with partial oophorectomy and wedge resection for a right ovarian cyst in January 1980, and additional surgery for drainage of a right ovarian cyst in March 1980.  Private medical records showed that she underwent a right salpingo-oophorectomy in July 1980, after her discharge from service.  Additional post-service medical records indicated that the Veteran also underwent a total hysterectomy in June 1982, though the Veteran has never provided VA with any medical records pertaining to that procedure, and did not report for VA examination in connection with her original claim for service connection in August 1983.  

By rating action in November 1983, service connection was established for right salpingo-oophorectomy , and the Veteran was assigned a 10 percent evaluation; effective from August 30, 1983, the date of receipt of her claim.  38 C.F.R. § 3.400(b)(2).  The 10 percent evaluation remained in effect when her current claim for an increased rating was received in December 2004.  

The Veteran was examined by VA twice during the pendency of this appeal.  Other than some tenderness to both lower abdominal quadrants on examination in July 2005, no pertinent abnormalities were noted on either examination.  Further, when examined by VA in September 2011, the Veteran denied any abdominal or pelvic pain or any ovarian problems since service.  On examination, there was no evidence of pelvic or abdominal pain, tenderness, masses or fistula.  

VA treatment records showed that the Veteran was seen for various maladies on numerous occasions from 2004 to the present, including irritable bowel syndrome, peptic ulcer disease, generalized abdominal complaints and a cholecystectomy.  VA records in May 2005, noted that a pelvic examination for six month history of right lower quadrant pain revealed no significant pathology, and that a CT scan showed no evidence of hernia or mass.  At that time, the Veteran reported that her abdominal pain started after her bladder surgery.  A VA report in February 2010, noted that the Veteran had been hospitalized at a private hospital for abdominal pain in January 2010, but that no clear etiology for her symptoms was identified apart from chronic pain versus a gastrointestinal virus.  

The Veteran's service-connected right salpingo-oophorectomy is rated 10 percent disabling under Diagnostic Code (DC) 7619, which provides for a 100 percent rating for three months after removal of an ovary.  Thereafter, a 30 percent evaluation is assigned for complete removal of both ovaries, and a noncompensable evaluation for removal of one ovary with or without partial removal of the other ovary.  38 C.F.R. § 4.116, DC 7619.  At this point it should be noted that at the time that service connection was granted for the Veteran's gynecological disorder in 1983, DC 7619 provided for a 10 percent evaluation for removal of one ovary with or without partial removal of the other ovary.  Although the current rating criteria now provides for a noncompensable evaluation for removal of one ovary, the Veteran's 10 percent rating has been in effect for over 20 years and is protected and can not be reduced.  38 C.F.R. § 3.951.  

Accordingly, the Board finds that the 10 percent evaluation assigned accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the manifestations of the disability at issue are consistent with the schedular criteria.  There appear to be no current manifestations, and thus, no evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by the gynecological disorder.  In view of this, referral of this case for extraschedular consideration is not in order.  

Additionally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the evidence shows that the Veteran has been unemployed for many years, the record does not show or otherwise suggest that her service-connected gynecological disorder that appears to produce no current symptoms, would preclude substantially gainful employment.  






ORDER

Service connection for a respiratory disorder, claimed as bronchiectasis is denied.  

An increased evaluation for right salpingo-oophorectomy  with chronic pain due to pelvic abdominal adhesions is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


